EXHIBIT 99.1 LITHIA MOTORS THIRD QUARTER 2 CONFERENCE CALL SCHEDULED FOR OCTOBER 29, 2009 MEDFORD, Ore.(BUSINESS WIRE) Lithia Motors, Inc. (NYSE:LAD) today announced that its third quarter 2009 earnings will be released on Thursday, October 29, 2009 at 1:05 p.m. PT . CONFERENCE CALL INFORMATION A conference call to discuss the earnings results is scheduled for the same day at 2:00 p.m. PT. HOW TO PARTICIPATE : DOMESTIC CALLS: 800-254-5933 CONFERENCE ID #: 35111411 Please call in at least 10 minutes prior to the beginning of the call. To listen LIVE on our website or for REPLAY: Log-on to www.Lithia.com  Go to Investor Relations  and click on the Conference Call Icon . A playback of the conference call will be available on the same day, approximately two hours after completion of the call, and will be available until November 5, 2009. The playback can be accessed by calling 800-642-1687 (access code: 35111411) or by visiting the Investor Relations section of the Lithia Motors website: www.Lithia.com . About Lithia Lithia Motors, Inc. is a Fortune 700 Company, selling 27 brands of new and all brands of used vehicles at 88 stores, which are located within 13 states. Internet sales are centralized at www.Lithia.com . Lithia also sells used vehicles; arranges finance, warranty, and credit insurance contracts; and provides vehicle parts, maintenance, and repair services at all of its locations. Additional Information For additional information on Lithia Motors, contact the Investor Relations Department: 541-776-6591 or log-on to: www.lithia.com  go to Investor Relations .
